LANDAUER

 

April 14, 2015     

 

 

Daniel J. Fujii

[ADDRESS]

[ADDRESS]

 

Dear Daniel:

 

I am privileged extend an offer of promotion and continued employment with
Landauer, Inc. as the Vice President and Chief Financial Officer and Secretary
reporting to me, effective April 15, 2015. The following is a summary of the
terms and conditions of this offer:

 

·



Annual Cash Compensation.  Your annual base salary equivalent will be $320,000,
effective as of April 15, 2015.  You will have the opportunity to earn annual
bonuses under the Company’s Incentive Compensation Plan for Executive Officers,
with a target incentive bonus opportunity of not less than 40% of base
salary.  Your Fiscal 2015 Bonus will be prorated for the portion of the year at
your prior salary and target bonus percentage (54%) and the remainder of the
year at the new salary and target bonus percentage (46%). 

 

·



Long-Term Incentive Opportunity.  Your annual long-term incentive opportunity
will be adjusted up to $120,000 over a three-year performance period, based on
the attainment of performance goals and or continued service, as determined by
the Company’s Board of Directors.  Effective April 15, 2015 you will be awarded
an additional $80,000 with a vesting date of April 15, 2018. 

 

·



Benefits.  You will be continue to be eligible to participate in the Company’s
employee benefit programs, as offered to new employees currently and subject to
any future modifications, including the 401(k) program with a 50% match on the
first six percent of your contributions and an annual discretionary profit
sharing component targeted at two percent of eligible compensation when the
company achieves its financial goals.

 

·



Non-Qualified Executive Excess Plan.  You will continue to participate in the
Non-Qualified Excess Plan at a rate of 7.5% annually. 

 

·



Executive Severance and Change of Control Plans.  You will be a named
participant in the Executive Severance and the Executive Special Severance
(Change of Control) Plans at a Benefit Level of Tier 2.





 

 

Landauer, Inc.   2 Science Road   Glenwood, Illinois 60425-1586   Telephone:
(708) 755-7000   Facsimile: (708) 755-7011

 

--------------------------------------------------------------------------------

 



Daniel J Fujii

April 14, 2015

Page two

 

 

 

Your signature below indicates your acceptance of this position with
Landauer.  The executed document may be returned to Kathy Bober, Director of
Human Resources via PDF file (email), personal delivery or faxed to at [PHONE
NUMBER]. 

 

 

Sincerely,

 

 

/s/ Michael Leatherman

 

Michael Leatherman

President and CEO

 

 

 

 

 

 

Accepted:

/s/ Daniel J. Fujii

Date:

April 15, 2015

 

Daniel J. Fujii

 

 

 

 

 



 

 

Landauer, Inc.   2 Science Road   Glenwood, Illinois 60425-1586   Telephone:
(708) 755-7000   Facsimile: (708) 755-7011

 

--------------------------------------------------------------------------------